Exhibit 10.2 JCPenney J. C. Penney Company, Inc. Notice ofStock Option Grant Name [Associate Name] Employee ID [EEID] Date of Grant [Grant Date] Option Grant Price Per Share [Grant Price] Number of NSO Shares Granted [Grant Amount] 2009 Long-Term Incentive Plan This Notice of Non-Qualified (also known as "Non-Statutory") Stock Option ("NSO") gives you the right to purchase the total number of shares of Common Stock of 50¢ par value ("Common Stock") of J. C. Penney Company, Inc. ("Company") at the option grant price per share as shown above.This option is subject to all the terms, rules, and conditions of the J. C. Penney Company, Inc. 2009 Long-Term Incentive Plan (“Plan”) and the implementing resolutions (“Resolutions”) approved by the Human Resources and Compensation Committee of the Board of Directors.Capitalized terms not otherwise defined herein shall have the respective meanings assigned to them in the Plan and the Resolutions.In the event of a change in the capitalization of the Company or other similar event, the option grant price and number of shares shall be adjusted as provided in the Plan. Terms of Exercise Effective Exercise Date When an option exercise instruction is given in conjunction with a sell order for the underlying stock that is an Exercise-and-Sell to Cover, an Exercise-and-Sell Order, a Limit Order or a Good ‘til Cancelled Order, the effective exercise date shall be the date on which such sale order is executed.For a
